Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 1 of 15 PageID #: 306




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                          )
  JONATHAN N. SAVAGE, ESQ.,               )
  solely in his capacity as Permanent     )
  Non-Liquidating Special Master of       )
  Phoenix Houses of New England, Inc.,    )
  and W. MARK RUSSO, ESQ., solely         )
  in his capacity as Program              )
  Coordinator of the Rhode Island         )
  Superior Court COVID-19 Business        )
  Recovery Plan,                          )
                                          )
         Plaintiffs,                      )
                                          )
         v.                               ) C.A. No. 1:21-CV-0153-MSM-PAS
                                          )
  UNITED STATES SMALL                     )
  BUSINESS ADMINISTRATION and             )
  ISABELLA CASILLAS GUZMAN, in            )
  her capacity as Administrator of the    )
  Small Business Administration,          )
                                          )
         Defendants.                      )

                           MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        This matter tests the boundaries of the Court’s permissible reach into what

  has become for the plaintiffs an undoubtedly frustrating and seemingly unnecessary

  affair with a government body designed to assist them. The plaintiffs are Jonathan

  N. Savage, Esq., the Permanent Non-Liquidating Special Master of Phoenix Houses

  of New England, Inc., and Mark Russo, Esq., the Program Coordinator of the Rhode

  Island Superior Court COVID-19 Business Recovery Program (collectively “the

  plaintiffs”). A question has arisen whether Phoenix House, over which Mr. Savage is

                                          1
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 2 of 15 PageID #: 307




  the Special Master, is truly eligible for a loan that it has already received through the

  Paycheck Protection Program (“PPP”). The plaintiffs have sought an answer to this

  question from the United States Small Business Administration (“SBA”), which

  established and continues to oversee the eligibility requirements for the PPP, but the

  SBA has not specifically answered the plaintiffs’ question. The plaintiffs have now

  turned to this Court for the answer.

        Unfortunately for the plaintiffs, it is not that simple. The U.S. Constitution

  empowers this Court to decide only matters when a party has suffered an “injury in

  fact.” Phoenix House has received its loan and there is nothing before the Court to

  sufficiently demonstrate a substantial likelihood that the SBA will take any action to

  withdraw from Phoenix House the benefits of the PPP.

        For the following reasons, the Court GRANTS the SBA’s Motion to Dismiss

  (ECF No. 21), though this dismissal is without prejudice. The Court DENIES the

  plaintiffs’ Motion for Summary Judgment (ECF No. 23) as moot.

                                    I.     BACKGROUND

     A. The SBA and the Paycheck Protection Program

        “The Small Business Act of 1953 created the Small Business Administration

  to ‘aid, consul, assist, and protect insofar as is possible the interests of small-business

  concerns….’” SBA v. McClellan, 364 U.S. 446, 447 (1960). The SBA “was given

  extraordinarily broad powers to accomplish these important objectives, including that

  of lending money to small businesses whenever they could not get necessary loans on

  reasonable terms from private lenders.” Id.

                                              2
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 3 of 15 PageID #: 308




        The PPP is an extension of this mission. Created under the Coronavirus Aid,

  Relief, and Economic Security Act (“CARES Act”) on March 27, 2020, as an emergency

  measure to combat the economic damage of the COVID-19 pandemic, the PPP is

  “designed to give loans to eligible businesses and, if the loaned funds are used for

  specified expenses, to allow those loans to be forgiven.” In re: Gateway Radiology

  Consultants P.A., 983 F.3d 1239, 1247 (11th Cir. 2020). Congress gave the SBA

  rulemaking power for the PPP and, because of the exigent circumstances of the

  pandemic, directed that the SBA issue regulations implementing the PPP within 15

  days and without regard to the notice requirements of the Administrative Procedure

  Act. Id. at 1249.

        To obtain a PPP loan, a potential borrower must first establish eligibility.

  Because of the need to “provide relief to America’s small businesses expeditiously,”

  the SBA in its First Interim Final Rules for the PPP, streamlined the requirements

  of its usual small-business support loans, known as “Section 7(a) loans.” 85 Fed Reg.

  at 20,812. Under these rules for the PPP, implemented on April 2, 2020, the SBA

  relaxed the loan eligibility requirements by not requiring PPP lenders to perform the

  detailed creditworthiness test for loan applications as set forth in 13 C.F.R. § 120.150.

  Id. Lenders would instead “rely on certifications of the borrower” made on the PPP

  Application Form and be assured that the SBA would hold lenders harmless for any

  borrower error or misrepresentations. Id. at 20,812, 20,816.

        Once obtained, a loan under the PPP can be used for certain “allowable”

  expenses, some of which qualify for loan forgiveness. 15 U.S.C. § 636(a)(36)(F)(i); 15

                                             3
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 4 of 15 PageID #: 309




  U.S.C. § 636m. Expenses such as payroll costs, mortgage interest payments, and rent

  are of the type that qualify for forgiveness. 15 U.S.C. § 636m. However, “[t]he

  statutory list of allowable uses of loan funds is longer than the list of uses that qualify

  for loan forgiveness; all forgivable uses are allowable, but not all allowable uses are

  forgivable.” Gateway, 983 F.3d at 1247.

        Obtaining forgiveness is a separate process in which the borrower applies to

  the PPP lender for forgivable expenses paid or incurred. The lender has 60 days to

  determine whether the “borrower is entitled to forgiveness of some or all of the

  amount applied for under the statute and applicable regulations.” 85 Fed Reg.

  38,306. The lender then submits its determination to the SBA and requests payment

  from the SBA for any amounts for which the borrower is entitled to forgiveness. 85

  Fed. Reg. 33,005. Within 90 days, the SBA makes a final determination of the

  forgivable PPP expenses and remits such amounts to the lender. Id.

     B. Phoenix House and the Rhode Island Superior Court COVID-19 Business
        Recovery Plan

        Phoenix House is a nonprofit substance abuse treatment organization with

  facilities throughout New England. (ECF No. 1 ¶¶ 10-12.) Suffering financially

  because of the COVID-19 pandemic, Phoenix House sought and received equitable,

  non-liquidating protection under the supervision of the Rhode Island Superior Court

  COVID-19 Business Recovery Plan (“Business Recovery Plan” or “BRP”). Id. ¶ 15.

        The Rhode Island Superior Court created the Business Recovery Plan, a non-

  liquidating receivership program, in response to the economic disruption caused by


                                              4
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 5 of 15 PageID #: 310




  the COVID-19 pandemic. Id. at ¶ 19. Under the Superior Court’s Administrative

  Order establishing it, this program “recognizes the Superior Court’s inherent

  equitable authority to supervise entities who, but for the COVID-19 Pandemic, were

  paying their debts as they became due in the usual course of business.” (ECF No. 1-

  3 at 3.) The BRP utilizes the appointment of a non-liquidating, court-supervised

  fiduciary who is tasked with overseeing the management of a business’s operations

  pursuant to a court-approved Operating Plan. (ECF No. 1 ¶¶ 20-28.) It also allows

  for injunctive relief, in the form of a Non-Liquidating Receivership Order, to prevent

  multiple lawsuits against the operating entity for pre-BRP debts.            Id. at ¶ 27.

  Ultimately, the goal of the BRP is to enter an exit order which allows the operating

  entity to exit its protections with the support of its creditors. Id. at ¶ 28.

        Rhode Island is one of a few states that recognize the appointment of a non-

  liquidating, court-supervised fiduciary.     Id. at ¶ 16. Such an appointment is an

  extraordinary remedy reserved for unique circumstances.               Id. at ¶ 17. The

  appointment of such a fiduciary has its roots in equitable or chancery receiverships;

  proceedings designed to protect properties from dissipation or loss. Id. at ¶ 18. The

  BRP—which is founded on those principles—is not a bankruptcy proceeding. Id. at

  ¶ 23. Nor is the BRP a court-supervised liquidation proceeding. Id.

        Indeed, the BRP’s purpose differs from a bankruptcy or liquidation proceeding.

  Unlike a trustee or court-appointed liquidating fiduciary, a non-liquidating fiduciary

  appointed under the BRP is not called upon to marshal assets, preserve value, and

  equitably distribute to creditors. Id. at ¶¶ 24-26. Instead, the participation simply

                                              5
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 6 of 15 PageID #: 311




  allows an operating entity to retain its management and provides time to regain its

  footing and ramp up to its pre-pandemic operations. Id. at ¶ 27.

     C. Relevant Events Preceding this Lawsuit

        In February 2021, after entering the BRP, Phoenix House, through its Special

  Master, applied for a second draw PPP loan. Id. ¶ 37; ECF No. 22 ¶ 23. Question #1

  of the SBA’s second draw application form asked whether the applicant is “presently

  involved in any bankruptcy.” (ECF No. 22 ¶ 26.) Phoenix House answered “No.” Id.

  ¶ 27. Phoenix House was not (and is not) involved in bankruptcy—a fact that the

  SBA does not dispute. Id. ¶ 57. The SBA also does not dispute that the BRP is not a

  bankruptcy proceeding. Moreover, there is nothing in the CARES Act, the PPP, or

  the SBA’s Final Interim Rules for the PPP that states that a participant in a state-

  court, non-liquidating special mastership either does not qualify for PPP as an

  eligible entity or is in “bankruptcy.”

        On March 5, 2021, Counsel to the Special Master spoke by telephone to Mark

  Hayward, the SBA’s Rhode Island District Director.       The phone call was made

  because he had questions about the calculation of gross receipts. During that call,

  the Counsel also mentioned that Phoenix House was a participant in the BRP. (ECF

  No. 16 ¶ 4.) According to Counsel to the Special Master, Director Hayward “indicated

  that he believed that there may be an issue regarding Phoenix House’s eligibility

  based upon its participation in the Business Recovery Plan.” Id. ¶ 6.

        Following the telephone call, Director Hayward sent two emails to Counsel to

  the Special Master quoting from the SBA’s Frequently Asked Questions (“FAQs”),

                                           6
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 7 of 15 PageID #: 312




  stating that these FAQs were the information that he was aware of on the issue and

  that he was “just not sure that receivership is covered as well.” (ECF No. 16-1.) These

  FAQs stated that borrowers in a bankruptcy proceeding are not eligible for

  participation in the PPP. (ECF No. 16-1.) Id.

        Counsel to the Special Master responded to these emails on March 8, 2021,

  setting forth his reasons why Phoenix House was not barred from participating in the

  PPP solely because of its participation in the non-liquidating special mastership.

  (ECF No. 16-2.) Specifically, that the FAQs could have included state receivership

  proceedings but did not and that, in any event, the BRP is a non-liquidation

  proceeding that, unlike most bankruptcy proceedings, does not affect the creditor

  priority status of the federal government. Id. Counsel to the Special Master also

  asked if he could obtain an advisory opinion from the SBA about this issue. Director

  Hayward agreed he would pass on this request. Id.; ECF No. 16-3.

        On March 17, 2021, Counsel to the Special Master provided Director Hayward

  with the request for an advisory opinion, which included essentially the same

  question before this Court: whether Phoenix House was eligible to receive its second

  draw PPP loan despite its participation in the BRP. (ECF No. 16-4.)

        Director Hayward forwarded an email from Mark S. O’Brien, District Counsel

  for the SBA’s Maine, and Rhode Island District Offices to Counsel to the Special

  Master an April 1, 2021. (ECF No. 16-5.) In that email Mr. O’Brien stated that his

  area Counsel, Ashley Hou, relayed the question to the Office of General Counsel in

  the SBA’s headquarters and that she received the following response:

                                            7
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 8 of 15 PageID #: 313




          SBA does not provide eligibility determinations for specific applicants or
          borrowers. The applicant/borrower needs to read the PPP program rules
          and applicable forms and make the eligibility determination and
          required certifications when submitting the applicable form. The
          program rules, as well as FAQs on How to Calculate the Revenue
          Reduction and Maximum Loan Amount for Second Draw PPP loans can
          be found on our website . . .
          Id.

          On April 6, 2021, the SBA updated the PPP FAQs which, at question #67,

  included additional detail for the meaning of the phrase “presently involved in any

  bankruptcy” used on the PPP loan application. (ECF No. 17-1 at 30.) This updated

  answer mentions specific chapters of the federal Bankruptcy Code (i.e., Chapters 7,

  11, 12 and 13) but makes no mention of a state non-liquidating special mastership.

  Id.

        D. The Instant Complaint

          The plaintiffs filed the instant Complaint seeking “a declaratory judgment

  from this Court declaring that Phoenix House is an ‘eligible recipient’ as defined

  under [15 U.S.C. § 636(a)(36)(A)(iv)].” (ECF No. 1 ¶ 69.) In addition, the plaintiffs

  sought an order enjoining the SBA from denying Phoenix House’s status as an

  “eligible recipient” under the PPP. Id. ¶ 76. The Court denied this request for

  injunctive relief in a May 25, 2021, order finding that the plaintiffs had not

  demonstrated the necessary threshold showing of irreparable harm.

          On the remaining claim for a declaratory judgment, the SBA has filed a Motion

  to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction

  and 12(b)(6) for a failure to state a claim upon which relief can be granted. The


                                              8
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 9 of 15 PageID #: 314




  plaintiffs have filed a Motion for Summary Judgment on the same claim. The SBA’s

  Motion consists of several threshold arguments1 such that if it prevailed on any of

  them dismissal of the Complaint would be warranted, and consideration of the

  plaintiffs’ motion would be an academic exercise. The Court therefore first considers

  the SBA’s Motion to Dismiss.

                         II.    MOTION TO DISMISS STANDARD

        The SBA’s Motion to Dismiss for lack of subject matter jurisdiction pursuant

  to Fed. R. Civ. P. 12(b)(1) is to be decided construing “the complaint liberally, treating

  all well-pleaded facts as true and drawing all reasonable inferences in favor of the

  plaintiffs.” Viqueira v. First Bank, 140 F.3d 12, 16 (1st Cir. 2016). However, it is the

  plaintiffs’ burden to establish the existence of federal subject matter jurisdiction.

  Aversa v. United States, 99 F.3d 1200, 1209 (1st Cir. 1996). When deciding a motion

  under Rule 12(b)(1), the Court may properly consider materials beyond the pleadings.

  Gonzalez v. United States, 284 F.3d 281, 288 (1st Cir. 2002).

                                     III.   DISCUSSION

      A. Standing

        Article III of the United States Constitution “gives federal courts the power to

  adjudicate only genuine ‘Cases’ and ‘Controversies.’” California v. Texas, 141 S. Ct.

  2104, 2113 (2021).     “That power includes the requirement that litigants have




  1 The SBA contends that the plaintiffs’ Complaint should be dismissed under the
  doctrines of standing, ripeness, sovereign immunity, and/or for failure to assert a
  cause of action beyond a request for declaratory relief. (ECF No. 21.)
                                            9
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 10 of 15 PageID #: 315




  standing.” Id. A plaintiff has standing if he or she has (1) suffered an injury in fact

  that (2) is fairly traceable to the conduct complained of and (3) that is likely to be

  redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

  (1992). A decision from this Court in a matter in which a plaintiff fails to satisfy any

  element of the standing inquiry would result in the impermissible issuance of an

  advisory opinion—rather than a decision in an actual case or controversy—and

  therefore transgress Article III. Carney v. Adams, 141 S. Ct. 493, 498 (2020).

        “The ‘law of Art. III standing is built on a single basic idea—the idea of

  separation of powers.’” TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021)

  (quoting Raines v. Byrd, 521 U.S. 811, 820 (1997)). “Federal courts do not possess a

  roving commission to publicly opine on every legal question” and “do not exercise

  general legal oversight of the Legislative and Executive Branches, or of private

  parties.” Id.; see also California, 141 S. Ct. at 2116 (holding that the issuance of

  advisory opinions “would threaten to grant unelected judges a general authority to

  conduct oversight of decisions of the elected branches of Government”).

        This is true even when, as here, the type of relief requested is a declaratory

  judgment. “[J]ust like suits for every other type of remedy, declaratory-judgment

  actions must satisfy Article III’s case-or-controversy requirement.” California, 141 S.

  Ct. at 2115. Notably, however, the “divide between a valid declaratory judgment and

  an invalid advisory opinion can be narrow.” Mass. Delivery Ass’n v. Coakley, 769

  F.3d 11, 16 (1st Cir. 2014).



                                            10
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 11 of 15 PageID #: 316




        1. Injury In Fact

         “An injury sufficient to satisfy Article III must be ‘concrete and particularized’

  and ‘actual or imminent’, not ‘conjectural’ or ‘hypothetical.’” Susan B. Anthony List

  v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Lujan, 504 U.S. at 560). “An allegation

  of future injury may suffice if the threatened injury is ‘certainly impending,’ or there

  is a ‘substantial risk’ that the harm will occur.” Id. (quoting Clapper v. Amnesty Int’l

  USA, 568 U.S. 398, 414 n.5 (2013)).

        The first consideration is whether an actual injury has occurred or is presently

  occurring. Through the PPP’s self-certifying process, the Special Master certified that

  Phoenix House was not in bankruptcy (a fact the SBA does not dispute) and was

  otherwise an entity eligible to receive a loan. In return, Phoenix House got the

  money. Eligibility, then, is not a problem currently. The issue is the uncertainty

  surrounding loan forgiveness created by Director Hayward’s ambivalence, which the

  SBA has not yet clarified. The plaintiffs claim that because they cannot be certain if

  Phoenix House’s loan will be forgiven, the Special Master faces the “Hobson’s choice”

  of permitting Phoenix House to spend the loan funds with the possibility of “an

  adverse eligibility determination down the road” or face liquidation and closure by

  not spending the money. (ECF No. 23 at 8.) It is thus conceivably possible that at

  some later date the SBA could take administrative action that would specifically

  address whether entities in non-liquidating state receiverships are eligible entities

  under the PPP and could do so in a way that negatively impacts Phoenix House’s

  ability to achieve loan forgiveness. But that is a possibility in the future, and so the

                                            11
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 12 of 15 PageID #: 317




  Court must consider whether there is a “threatened injury” that is “certainly

  impending” or whether there is a “‘substantial risk’ the harm will occur.” Susan B.

  Anthony List, 573 U.S. at 158.

        Understanding the “threatened injury” as the possibility Phoenix House’s loan

  is not forgiven because Director Hayward is or was “just not sure” that Phoenix House

  was eligible for a PPP loan, the Court cannot find that the harm is “certainly

  impending.” There is no statute, rule, or other guidance providing that state non-

  liquidating special masterships fall under the category of bankruptcy for PPP

  eligibility purposes. Nor are there any allegations or evidence that the SBA intends

  to take any action to exclude from loan forgiveness an entity involved in such a state

  proceeding. See Clapper, 568 U.S. at 409.

        There being no “certainly impending” harm, the second avenue for the

  plaintiffs to establish standing is under the “potentially more lenient ‘substantial

  risk’” standard. See Blum v. Holder, 744 F.3d 790, 799 (1st Cir. 2014). The question

  becomes whether the plaintiffs’ fears that the threatened injury will occur are too

  speculative to create standing. See California, 141 S. Ct. at 2114 (“In the absence of

  contemporary enforcement, we have said that a plaintiff claiming standing must

  show that the likelihood of future enforcement is ‘substantial.’”); Reddy v. Foster, 845

  F.3d 495, 500 (1st Cir. 2017) (holding that there is no standing if a future injury is

  “too speculative for Article III purposes”).

        What we have here is the plaintiffs’ understandable uncertainty created by the

  uncertainty of Director Hayward. But the SBA’s Final Interim Rules for the PPP at

                                             12
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 13 of 15 PageID #: 318




  that time, and the updated (April 6, 2021) elaboration in the FAQs on the phrase

  “presently involved in any bankruptcy,” have not included state non-liquidating

  receiverships as a form of bankruptcy that would render an entity ineligible under

  the PPP. The SBA could have included such a definition, especially when it updated

  its FAQS after being asked the direct question, but it did not. There is nothing before

  the Court to suggest a substantial likelihood that the SBA will take some future

  action to include what it currently does not include: that entities in state non-

  liquidating special masterships are “presently involved in any bankruptcy.”

        It is true that “[w]here threatened action by the government is concerned, we

  do not require a plaintiff to expose himself to liability before bringing suit to challenge

  the basis for the threat.” Susan B. Anthony List, 573 U.S. at 158-59 (emphasis in

  original) (quoting MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128-29 (2007)).

  In such cases, the Supreme Court has “permitted pre-enforcement review under

  circumstances that render the threatened enforcement sufficiently imminent.” Id. In

  other words, plaintiffs may establish standing to challenge a statute or governing

  rule that precludes a certain behavior that the plaintiff has taken or intends to take

  and when he or she faces a “credible threat of enforcement.” See Id. at 159-61

  (collecting cases); see also Mass. Delivery Ass’n, 769 F.3d at 16-17 (holding that the

  “peril of an enforcement” of an existing statute was not “remote or speculative”

  because the plaintiffs had been sued by private parties for violation of the statute);

  N.H. Hemp Council, Inc. v. Marshall, 203 F.3d 1, 5 (1st Cir. 2000) (holding that the

  plaintiff had standing because a threat of enforcement was “realistic” because of a

                                              13
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 14 of 15 PageID #: 319




  government agency’s expressed interpretation of a federal statute in a way that

  criminalized their behavior and because of enforcement against other parties). In

  this case, however, we have less. There is no statute or rule deeming entities in a

  state non-liquidating receivership program ineligible for PPP loans. Although the

  SBA’s District Director “indicated” that he was not “sure” whether entities in the BRP

  were ineligible, there are no allegations that it is “sufficiently imminent” that the

  SBA will take any administrative action making this so. See Susan B. Anthony List,

  573 U.S. at 159; Reddy, 845 F.3d at 503 (“[A] plaintiff's conjectural fear that a

  government actor ‘might in the future take some other and additional action

  detrimental to’ her does not suffice to create standing.”) (emphasis in original)

  (quoting Clapper, 568 U.S. at 418).

        In all, because the plaintiffs have not sufficiently alleged that a “threatened

  injury is ‘certainly impending,’ or there is a ‘substantial risk’ that the harm will

  occur,” they have not established standing. See Susan B. Anthony List, 573 U.S.

  at 159. Thus, the Court does not proceed to the SBA’s remaining arguments or to the

  plaintiffs’ Motion for Summary Judgment. See California, 141 S. Ct. at 2113 (“We

  proceed no further than standing.”).

                                   IV.    CONCLUSION

        Despite its mission to “aid, consul, and assist” small businesses, the SBA has

  caused uncertainty to the plaintiffs by holding fast on a policy of refusing to answer

  specific inquiries regarding PPP eligibility. Nevertheless, the plaintiffs have not

  demonstrated that a threatened injury is “certainly impending” or that there is a

                                           14
Case 1:21-cv-00153-MSM-PAS Document 27 Filed 08/04/21 Page 15 of 15 PageID #: 320




  “substantial risk” that harm will occur. Without that, the plaintiffs have not made

  the requisite showing of an injury in fact. The plaintiffs thus lack standing to proceed,

  and the matter must be dismissed for want of jurisdiction.

          The SBA’s Motion to Dismiss (ECF No. 21) is therefore GRANTED. This

  dismissal, however, is without prejudice. See Hochendoner v. Genzyme Corp. , 823

  F.3d 724, 736 (1st Cir. 2016) (“a dismissal for lack of Article III standing must operate

  without prejudice”).

          The plaintiffs’ Motion for Summary Judgment (ECF No. 23) is DENIED as

  moot.

  IT IS SO ORDERED.


  _________________________________
  Mary S. McElroy
  United States District Judge
  August 4, 2021




                                             15
